Citation Nr: 0627619	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151, for 
erectile dysfunction due to urethrotomy performed by VA in 
August 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to December 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

In November 2002, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

When the case was last before the Board in August 2005, it 
was remanded for additional development.


REMAND

The Board notes that in both the August 2005 remand and the 
July 2003 remand, the Board directed the RO or the Appeals 
Management Center (AMC) to instruct the VA examiner to 
provide an opinion concerning whether there is a 50 percent 
or better probability that the veteran's current erectile 
dysfunction was caused or chronically worsened by the VA 
procedure performed on August 31, 1992, and if so, to provide 
an opinion as to whether there is a 50 percent or better 
probability that the disability or increase in the disability 
is the result of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of VA personnel stemming from the August 31, 1992, 
procedure, or due to an event not reasonably foreseeable.  
Although the veteran was afforded VA examinations in October 
2005 and March 2005, the reports of those examinations are 
not adequate for adjudication purposes because they both note 
the examiner's opinion that it is "not likely" that the 
aforementioned procedure caused the veteran's erectile 
dysfunction.  

Furthermore, in the August 2005 remand, the Board instructed 
the AMC or the RO to schedule the veteran for a Board hearing 
at the RO should the benefit sought on appeal not be granted 
to the veteran's satisfaction.  As the claim was denied in 
the February 2006 supplemental statement of the case, a Board 
hearing should have been scheduled.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO or the AMC 
in Washington, D.C., for the following actions: 

1.  The AMC or the RO should return the 
claims folder, to include a copy of this 
remand, to the examiner who conducted the 
October 2005 VA examination in order to 
obtain an addendum which addresses the 
following questions:  Is there a 50 
percent or better probability that the 
veteran's current erectile dysfunction 
was caused or chronically worsened by the 
VA procedure performed on August 31, 
1992, and if so, is there a 50 percent or 
better probability that the disability or 
increase in the disability is the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA personnel stemming from the August 31, 
1992, procedure, or due to an event not 
reasonably foreseeable.  The rationale 
for all opinions expressed must be 
explained.

If the October 2005 VA examiner is not 
available, the AMC or the RO should 
arrange for the claims folders to be 
reviewed by another appropriate physician 
who should provide the required opinions 
and supporting rationale.  

2.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.  

3.  Then, the AMC or the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to his satisfaction, a supplemental 
statement of the case should be issued 
and the veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of this appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



